DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-15) in the reply is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 8-15 are rejected under 35 U.S.C 103 as being unpatentable over Peirce et al. (US 2009/0323967), hereon referred to as Peirce, in view of Gavraskar (US 2021/0297416), and hereon referred to as Gavraskar. 
	In regards to claims 1 & 11, Peirce discloses an entropy device configured to generate and distribute input entropy data (Supplying the embedded device with entropy data that it uses to seed a pseudo random number generator; Paragraphs 0019; 0035-0040; Fig.1-3);  receiving the input entropy data distributed by the entropy device (The processing device receives entropy data from the entropy device; Paragraphs 0019; 0035-0040; Fig.1-3); and generating a set of keys using the input entropy data (Entropy data is utilized for generating keys; 0035-0040; Fig.1-3). 
	However, Peirce does not disclose an intelligent electronic device (IED) of an electric power distribution system, wherein the IED is configured to perform operations comprising; and establishing a Media Access Control Security (MACsec) communication link using the set of keys. In an analogous art Gavraskar discloses an intelligent electronic device (IED) of an electric power distribution system (The derived Secure Association Key (SAK) 111 [i.e. third CAK], , is then distributed to each authenticated dual-mode peer device 102a-102N [i.e. IED, by communication link [i.e. adoption link] operating in the group CA 106; Paragraphs 0022-0025), wherein the IED is configured to perform operations comprising; and establishing a Media Access Control Security (MACsec) communication link using the set of keys (The derived Secure Association Key (SAK) 111 [i.e. third CAK], , is then distributed to each authenticated dual-mode peer device 102a-102N [i.e. IED, by communication link [i.e. adoption link] operating in the group CA 106;  … the MACsec Key Agreement (MKA)…;, .. that secures the user data (encrypts data and decrypts data) sent over the data routing links 104 [i.e. MACsec communication link]; Paragraphs 0021-0025). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Peirce, with the teachings disclosed by Gavraskar regarding an intelligent electronic device (IED) of an electric power distribution system, wherein the IED is configured to perform operations comprising; and establishing a Media Access Control Security (MACsec) communication link using the set of keys. The suggestion/motivation would have been to allow unauthorized LAN connections to be identified and excluded from communication within a network, and defines a security infrastructure to provide data confidentiality, data integrity, and data origin authentication (Gavraskar: par. 0001)
In regards to claim 2, the combination of the combination of Peirce and Gavraskar discloses wherein the IED is configured to generate the set of keys using the input entropy data in response to a determination that the entropy device is unavailable (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 	In regards to claim 3, the combination of the combination of Peirce and Gavraskar discloses wherein the entropy device is configured to generate an additional set of keys and to distribute the additional set of keys to the IED (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 	In regards toc claim 4, the combination of the combination of Peirce and Gavraskar discloses wherein the IED is configured to establish an additional MACsec communication link using the additional set of keys received from the entropy device (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 	In regards to claim 5, the combination of the combination of Peirce and Gavraskar discloses wherein the set of keys comprises a connectivity association key (CAK), a security association key (SAK), or both (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 	In regards to claim 8, the combination of the combination of Peirce and Gavraskar discloses comprising a switch communicatively coupled to the entropy device and to the IED, wherein the entropy device is configured to forward the input entropy data to the switch, and the switch is configured to forward the input entropy data to the IED (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
 	In regards to claim 9, the combination of the combination of Peirce and Gavraskar discloses wherein the switch is configured to forward the input entropy data to the IED via an Ethernet multicast transmission or an Ethernet unicast transmission (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
 	In regards to claim 10, the combination of the combination of Peirce and Gavraskar discloses comprising a switch, a gateway, a controller, or any combination thereof, comprising the entropy device (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 
	In regards to claim 12, the combination of the combination of Peirce and Gavraskar discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to transmit the input entropy data in response to a receipt of a request, based on an operation associated with the electric power distribution system, after a threshold duration of time has elapsed, or any combination thereof (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
 	In regards to claim 13, the combination of the combination of Peirce and Gavraskar discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to receive data from a sensor of the electric power distribution system and to generate the set of keys, the input entropy data, or both, based on the data received from the sensor (The elements presented in the claim does not contain any additional features and does not present any inventive step or novelty not addressed/presented in the citations of the presented combination. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
 	In regards to claim 14 Peirce discloses wherein the instructions, when executed by the processing circuitry, are configured to generate the set of keys, the input entropy data, or both, via a true random number generator (Entropy data is utilized for generating keys; 0035-0040; Fig.1-3).
	In regards to claim 15, Gavraskar discloses wherein the instructions, when executed by the processing circuitry, are configured to transmit the set of keys, the input entropy data, or both, via a MACsec key agreement connectivity association established with the IED (The derived Secure Association Key (SAK) 111 [i.e. third CAK], , is then distributed to each authenticated dual-mode peer device 102a-102N [i.e. IED, by communication link [i.e. adoption link] operating in the group CA 106;  … the MACsec Key Agreement (MKA)…;, .. that secures the user data (encrypts data and decrypts data) sent over the data routing links 104 [i.e. MACsec communication link]; Paragraphs 0021-0025). 


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495